Dismissed and Memorandum Opinion filed May 21, 2009







Dismissed
and Memorandum Opinion filed May 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00141-CV
____________
 
SHELIA MASON, Appellant
 
V.
 
CASA DE ESPERANZA DE LOS NINOS, INC., Appellee
 

 
On Appeal from the 328th District
Court
Fort Bend County,
Texas
Trial Court Cause No.
08-DCV-162621
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed September 22, 2008.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On April
6, 2009, notification was transmitted to all parties of the Court's intent to
dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this
court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant
has not provided this court with proof of payment for the record. Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Seymore, Brown, and
Sullivan.